               Case 15-10887-RAM        Doc 125    Filed 09/24/20   Page 1 of 3



                         UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA

In re:                                             Case No. 15-10887-RAM
                                                   Chapter 13
Violeta T Garcia

         Debtor(s).        /

  DEBTOR’S MOTION TO DEEM MORTGAGE OF U.S. BANK TRUST NATIONAL
  ASSOCIATION, NOT IN ITS INDIVIDUAL CAPACITY BUT SOLELY AS OWNER
   TRUSTEE FOR CARISBROOK ASSET HOLDING TRUST C/O ROUNDPOINT
 MORTGAGE SERVICING CORPORATION PAID IN FULL AS OF SEPTEMBER 24,
                                  2020

         COMES NOW the Debtor, Violeta T Garcia, by and through the undersigned

counsel, and files this Motion to Deem Mortgage of U.S. BANK TRUST NATIONAL

ASSOCIATION, NOT IN ITS INDIVIDUAL CAPACITY BUT SOLELY AS OWNER

TRUSTEE FOR CARISBROOK ASSET HOLDING TRUST C/O ROUNDPOINT

MORTGAGE SERVICING CORPORATION (HEREIN “CREDITOR”) PAID IN FULL as

of September 24, 2020 in accordance with the Chapter 13 Plan and in support thereof

states as follows:

         1.     This case was filed on January 16, 2015.

         2.     The Debtor owns the real property located at 2927 NW 99th Street, Miami,

                FL 33147-2029.

         3.     The Debtor filed a Chapter 13 Plan, which treats Creditor as a secured

                creditor and not as a cure and maintain plan, but as to pay off the full

                amount at the life of the plan.
      Case 15-10887-RAM      Doc 125    Filed 09/24/20    Page 2 of 3



4.    The Confirmed Plan paid Creditor the payoff amount during the life of the

      plan up to and including the last payment due on February 16, 2020.

5.    On January 24, 2020, Creditor filed its Motion for Relief from the

      Automatic Stay for Failure to Pay Post Petition Escrow Payments stating

      that the “[l]oan matured March 2019 and Debtor has paid off the entire

      loan amount.” (emphasis added).

6.    However, the same Creditor’s Relief Motion stated that “[a]s of December

      20, 2019, the Debtor’s loan is in default for the escrow advances in the

      amount of $29,268.97.”

7.    On April 7, 2020, this Court entered the Agreed Order on the Relief Motion

      (herein “Agreed Order”) decreeing that the remaining escrow advance

      balance was for a total of $29,268.97.

8.    Subsequently, the Debtor submitted to the Creditor the proceeds from her

      homestead’s homeowner’s insurance claim for a total sum of $33,000.00

      with instructions to use the loss draft funds to pay off the mortgage

      balance.

9.    Since the amount submitted to the Creditor is greater than the amount

      owed as per the Agreed Order, the Debtor is presenting this instant Motion

      to determine as such and that the full mortgage has been extinguished.

10.   No payments for insurance, taxes, or any escrows that were paid by the

      Creditor after the insurance check was received by the Creditor should be
                 Case 15-10887-RAM               Doc 125         Filed 09/24/20         Page 3 of 3



                  charged to the Debtor’s account since the loan was paid off at the time the

                  Creditor received the check.

         11.      The Debtor also requests that the Creditor cancel all insurance policies

                  and expenses on the property since the property has been paid in full and

                  stop passing on the costs to the Debtor.

         12.      The Debtor has incurred reasonable attorney’s fees in brining and

                  prosecuting the instant motion and by attempting to contact the Creditor

                  multiple times to no avail.

         WHEREFORE, the Debtor respectfully requests that this Court enter an Order

Deeming that the mortgage held by Creditor at Proof of Claim #5 paid in full and fully

satisfied, awarding reasonable attorney’s fees and costs to the Debtor, and any and all

other relief that is just.

                                               Certificate of Admission

I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for the Southern District of
Florida, and I am in compliance with the additional qualifications to practice in this Court as set forth in local Rule
910 (D) (1) and (2).

                                                 Certificate of Service

I HEREBY CERTIFY that a true copy of the foregoing motion and notice of hearing was served upon all parties on
the attached list on September 24, 2020 via regular mail.

                                                        Respectfully submitted,
                                                        Robert Sanchez, Esq.
                                                        355 West 49th Street
                                                        Hialeah, FL 33012
                                                        Tel. (305)-687-8008
                                                        By: /s/ Robert Sanchez
                                                        Robert Sanchez, Esquire
                                                        FBN#0442161
